DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 21, and 23 are objected to because of the following informalities:
Claim 8, line 2: “having a two end” should read –having two end--.
Claim 21, line 2: “having a two end” should read –having two end--.
Claim 23, line 2: “having a two end” should read –having two end--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “a fixture assembly” while parent claim 1 recites “a fixture assembly”. It is unclear whether the fixture assembly of claim 6 is intended to be the same or different as that of claim 1.

Claim 18 recites “said wave-like pattern” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “a cavity” while parent claim 12 recites “a cavity”. It is unclear whether the cavity of claim 19 is intended to be the same or different as that of claim 12.
Claim 20 recites “said wave-like pattern” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “a crescent shape” while parent claim 12 recites “a crescent shape”. It is unclear whether the crescent shape of claim 20 is intended to be the same or different as that of claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0324789 (Smith et al.).
Regarding claim 12, Smith et al. teaches a medial sling (abstract), comprising: an elongate strip of material (Figure 2A, implant, 42) having two ends and a support portion between said two ends ([0104]); wherein each of said two ends comprise thermoset portions having a crescent shape (ends of mesh implant 42 pulled into Figures 2B and 3A-D, insertion tips, 50A and 50B) positioned over said thermoset portions ([0104]; [0112]; [0117]); wherein each anchor (50A, B) comprises a cavity (Figures 3A-D, central lumen, 60) having asymmetric surfaces and said cavity (60) expands between a proximal end and a distal end of each anchor (annotated Figure 3B shows asymmetric surfaces with respect to axis represented by dotted line; see Figures 3A-D; [0112]).

    PNG
    media_image1.png
    424
    490
    media_image1.png
    Greyscale


Thus, even though Smith et al. teaches the process used to form the crescent shaped ends and anchors includes melting, it appears that the product in Smith et al. would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is made of a melting process resulting in an integral implant and anchor at each end of the implant (see instant spec at paragraph [0016]).
Regarding claim 17, Smith et al. teaches said elongate strip of material (42) comprises a rectangular shape prior to said two ends being formed into a wave-like pattern (implant mesh is rectangular in shape, Figure 2A).
Regarding claim 18, Smith et al. teaches said wave-like pattern creates a taper in said elongate strip near said two ends (see Figure 2A).
Regarding claim 19, Smith et al. teaches said anchors (50A, B) each further comprise a cavity (60) useable to receive an implantation device ([0110]; [0112]).
Regarding claim 20, Smith et al. teaches wherein said wave-like pattern is thermoset into a crescent shape that partially surrounds said cavity (60) (see discussion for claim 12; see Figures 2A and 3D; [0117]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0324789 (Smith et al.) in view of U.S. Patent Application Publication No. 2010/0105979 (Hamel et al.).
Regarding claims 13-16, Smith et al. teaches all the limitations of claim 12. Smith et al. teaches said anchors each comprise a body (Figures 2A and 3A-D, base, 58) ([0112]). Smith et al. does not teach the anchors each include tissue-grabbing features extending outwardly from said body.
However, Hamel et al. teaches a medical sling (abstract), comprising: an elongate strip of material (Figures 17-18, sling, 17) having two ends and a support portion between said two ends (see Figure 17; [0067]); and an anchor (Figures 17-18, tissue anchor, 16) secured at each end comprising a body and tissue-grabbing features extending outwardly from said body, wherein the tissue grabbing features comprise at least one wing having a leading edge and a trailing edge and wherein the leading edge sweeps from said body back to said trailing edge; wherein said trailing edge extends forward from said leading edge to a lateral edge; and wherein said lateral edge extends perpendicularly from said body to said trailing edge (see Figures 17-18; [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the Figures 17-18; [0067]).
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 22 February 2022, with respect to the informality objection to claim 1, the rejections of claim 7 under 35 U.S.C. 112(b), and the rejections of claims 1, 8, and their dependents under 35 U.S.C. 102 citing Ogdahl have been fully considered and are persuasive in light of the amendments to the claims.  The objection and rejections of 22 October 2021 have been withdrawn. 
Applicant’s arguments, see pages 11-13, filed 22 February 2022, with respect to the rejections of claim 12 and its dependents under 35 U.S.C. 102 and 103 citing at least Ogdahl have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection have been withdrawn.  However, as necessitated by the amendments to the claims and upon further consideration, a new ground(s) of rejection is made in view of Smith et al. as this reference better teaches and/or suggests applicant’s claimed invention in light of the amendments to the claims.
Allowable Subject Matter
Claims 1, 2, 4, and 5
Claims 6 and 7 would be allowable given in the persuasive arguments noted above with respect to Ogdahl if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8, 9, 11, and 21-23 would be allowable given in the persuasive arguments noted above with respect to Ogdahl if rewritten to overcome the informality objections of claims 8, 21, and 23 set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791